DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2013/0113967).


a pixel array (1033) including plural first pixels (6112, 6113 and 6114 in Fig. 7) and a second pixel (6111); and  
5a row decoder (1035 in Fig. 2) configured to supply a second row selection signal (Readout Left Bin indicated by timing in Fig. 10) to the second pixel (6111 which is coupled to the transfer gate 6011 as shown in Fig. 7) and a first pixel (6113) that is coupled to the same column line (e.g., Signal Line 6040 in Fig. 7) as the second pixel and is accessed simultaneously with the second pixel in a binning mode, and supply a first row selection signal (Readout Right Bin indicated by timing in Fig. 10) to a remaining first pixel (6112, 6114) (see Figs. 7 & 10 and par. [0020]-[0022], [0069]-[0079], wherein all four pixels are coupled to the same Signal Line 6040 as a column output, and a first pixel and a second pixel are simultaneously accessed by a row selection signal for left binning, then subsequently the remaining number of first pixels are simultaneously accessed and read out by another row selection signal for right binning as illustrated in Fig. 10.  It should be noted that the label in Fig. 10 in Wang is not consistent with the corresponding description in the specification.  Specifically for Transfer 6011 and 6012 which should be labeled as Transfer 6011 and 6013, respectively, for Left pixels binning with reference to corresponding pixels and transfer gates shown in Fig. 7, and similarly for Transfer 6013 and 6014 which should be labeled as Transfer 6012 and 6014 for Right pixels binning.  The Examiner believes that these are typo errors in Wang but they do not affect the fundamental teaching of Wang’s invention). 



Regarding claim 20, the limitations of this claim is also met by the disclosure of Wang as discussed in claim 1 as Wang further shows an image processing system comprising the image sensor of claim 1 (see Fig. 2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2013/0113967) in view of Hwang et al. (US 2018/0352199, hereinafter “Hwang”).

Regarding claim 4, as shown in Fig. 7 and paragraph [0024] in Wang, each of the first pixels is a shared pixel provided with a plurality of color pixels (R, G, B pixels).  Wang fails to teach that the second pixel is a shared pixel provided with at least one phase detection pixel. 
As taught by Hwang, however, a shared pixel can be implemented as a phase detection pixel (SSPX) among color image pixels so that the phase detection pixel is used for quickly 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the image sensor in Wang to configure the second pixel as a phase detection pixel as taught by Hwang for quick auto-focus detection and control. 

Regarding claim 5, the combined teaching of Wang and Hwang also discloses that the plurality of color pixels disposed in each of the first pixels is arranged in a Bayer pattern; and the phase detection pixel disposed in the second pixel is arranged at a position of a green pixel of the Bayer pattern (see Wang, par. [0024] and Hwang, par. [0056]).

Regarding claim 6, it is also seen in the combination of Wang and Hwang that the phase detection pixel disposed in the second pixel is a half-shielded pixel (see Hwang, Fig. 4A & 4B, par. [0063], [0067]).

Allowable Subject Matter
Claim 21 is allowed.
Claims 2, 3, 7-16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
a decoder configured to simultaneously provide the first and 20second sub-pixel arrays respectively with first and second row selection signals through the row selection lines in a binning mode, wherein the second row selection signal allows sub-pixels within the second sub-pixel array to sequentially output pixel signals through the column line, 72wherein the first row selection signal allows sub-pixels within the first sub-pixel array to sequentially output pixel signals through the column line except for a sub-pixel having the same turn to output a pixel signal as the phase detection sub-pixel within the first and second 5sub-pixel arrays.”
Regarding claim 2, the prior art of record also fails to teach or suggest the limitations of “the second row selection signal is controlled in a manner that a pixel signal of a color pixel of the first pixel, which is accessed simultaneously with a phase detection pixel of the second pixel, is not output to the column 15line.”
Regarding claim 3, the prior art of record also fails to teach or suggest the limitations of “the second row selection signal has a high level in a section corresponding to the phase detection pixel of the second pixel, and has a low level in a 20section corresponding to a color pixel of the first pixel that is accessed simultaneously with the phase detection pixel.”
Regarding claim 7, the prior art of record also fails to teach or suggest the limitations of “a first signal generator configured to generate the first row selection signal that transmits a row selection input signal to at least one row selected by a row address signal; and a second signal generator configured to generate the second row 20selection signal based on a binning enable signal indicating whether the binning mode is activated, a pixel position signal decided by an arrangement relationship between the first pixel and the second pixel, the first row selection signal, and a pixel masking signal by which a pixel signal of a color pixel of the first pixel that is accessed 67simultaneously with a phase detection pixel of the second pixel is controlled not to be output to the column line.”
Regarding claims 8-11, these claim directly or indirectly depend from claim 7.
Regarding claim 12, the prior art of record also fails to teach or suggest the limitations of “a first signal generator configured to generate the first row 10selection signal that transmits a first row selection input signal to at least one row selected by a row address signal; and a second signal generator configured to generate the second row selection signal based on a binning enable signal indicating whether the binning mode is activated, a pixel position signal decided by an 15arrangement relationship between the first pixel and the second pixel, the first row selection signal, and a second row selection input signal that provides a time point at which a pixel signal of each color pixel of the first pixel that is accessed simultaneously with a phase detection pixel of the second pixel is prevented from being output to the column 20line.”
Regarding claims 13-16, these claims directly or indirectly depend from claim 12. 
Regarding claim 18, the prior art of record also fails to teach or suggest the limitations of “the generating the second row selection signal includes generating the second row selection signal based on a pixel masking 15signal and the first row selection signal, and wherein the pixel masking signal has a low level only in a section in which a pixel signal of a phase detection pixel of the second pixel is output.”
“the generating the second row selection signal includes generating a preliminary row selection signal that has a low level in a section in which pixel signal of phase detection pixel of the second pixel is output, as the second row selection signal.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/NHAN T TRAN/Primary Examiner, Art Unit 2697